De Courcy, J.
The plaintiff was injured in a collision between a bicycle on which he was riding and a motor car of the defendant, near the intersection of Taylor Avenue and Main *131Street in Westfield. It could be found on the evidence that the plaintiff was using due care, and that the collision was caused by the negligence of Homer E. Hunger, who was operating the car. The controlling question is whether Hunger, at the time of the accident, was engaged in the business of the defendant, thereby making the corporation liable for his negligent conduct.
As we construe the record, the trial judge refused to rule at the end of the plaintiff’s case because the defendant did not then rest. See D’Addio v. Hinckley Rendering Co. 213 Mass. 465, 468. After all the testimony on both sides was submitted, the defendant renewed his motion for a directed verdict; and we consider the case as presented on all the evidence.
It appears that the defendant was engaged in a car rental and express 'business, employing six chauffeurs, with a Ford car for each. Hunger had been working for the company about three months. His duties were “driving cars for rentals or taking parties out for automobile trips.” The accident happened shortly before noon on Sunday, July 23, 1916. There was testimony on behalf of the defendant that, although Hunger sometimes worked on Sunday, he had been permitted by the manager to use his car on this Sunday morning to take his family on a pleasure trip to his sister’s house at Granby; that he had left the family there, returned alone to Westfield, and was on his way to the garage when the collision occurred.
If this testimony was believed, plainly the defendant could not be held responsible for the injury suffered by the plaintiff. It is legally liable for an employee’s negligent operation of its car only when that employee is engaged in the prosecution of its business and acting within the scope of his employment. Even assuming that the jury did not credit this testimony, the only relevant facts left in the record are, that the defendant owned the car and that Hunger was in its general employ. As was said in Hartnett v. Gryzmish, 218 Mass. 258, 262, “Whatever may be the rule elsewhere ... it never has been the rule here that simple proof of the ownership of the car by the defendant and that the chauffeur is his servant makes out a prima fade case for the plaintiff on the question whether on an occasion like that in the present case the chauffeur was acting within the scope of his employment.” ' See also Marsal v. Hickey, 225 Mass. 170; Gardner v. Farnum, 230 *132Mass. 193; Phillips v. Gookin, 231 Mass. 250. The manager’s consent to Munger’s temporary use of the car for his own pleasure did not carry with it the corporation’s responsibility for Munger’s negligent conduct. Teague v. Martin, 228 Mass. 458, 461.
/The record does not disclose any facts from which, notwithstanding his testimony to the contrary, an inference ^reasonably could be drawn that Munger was acting for and representing the defendant at the time of the accident. Such facts did exist, for instance, in Roach v. Hinchcliff, 214 Mass. 267, Hopwood v. Pokrass, 219 Mass. 263, Heywood v. Ogasapian, 224 Mass. 203, and Teague v. Martin, supra. Nor was the personal use of his employer’s car an incident of Munger’s employment, as in Reynolds v. Denholm, 213 Mass. 576, and McKeever v. Ratcliffe, 218 Mass. 17. And there were no admissions by the defendant to the effect that the chauffeur was acting within the scope of his employment at the time of the accident, as in Ouimette v. Harris, 219 Mass. 466. Munger’s alleged statement “that the A-G Company would take care of the boy” was not made in the performance of his duty and was not binding on the defendant. Murphy v. Fred T. Ley & Co. Inc. 210 Mass. 371. Hathaway v. Congregation Ohab Shalom, 216 Mass. 539, 544.
The burden was on the plaintiff to prove that the driver of the motor car was acting in the scope of his employment for the defendant corporation at the time of the accident. In our opinion the evidence introduced and the reasonable inferences of fact therefrom did not warrant the jury in so finding; and the defendant’s first and second requests should have been given.
The exceptions must be sustained, and judgment for the defendant must be entered, under St. 1909, c. 236.

Ordered accordingly.